Citation Nr: 1426097	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  08-09 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from January 1964 to February 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.

In a June 2013 decision, the Board denied an increased disability rating for PTSD in excess of 50 percent and remanded the claim for a TDIU.  The Veteran appealed the denial of an increased rating claim in excess of 50 percent to the Court.  VA's General Counsel and the Veteran, through his attorney, filed a Joint Motion for Partial Remand (JMR) regarding the PTSD issue.  By Order dated in January 2014, the Court granted the JMR, and the portion of the decision that denied entitlement to an initial rating in excess of 50 percent for PTSD was remanded to the Board for action consistent with the JMR.

As noted above, the June 2013 Board decision remanded the issue of a TDIU under 38 C.F.R. § 4.16(b) (2013) for referral to the Director of the Compensation and Pension Service for appropriate development.  Although the January 2014 Court Order did not address the issue for a TDIU, the Board finds that it is a component of the appeal for an increased rating for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447, 451 (2009).  Further, given the favorable outcome of this decision (grant of a TDIU), no conceivable prejudice to the Veteran could result from this decision.  As such, the claim for a TDIU is again before the Board and any further development under 38 C.F.R. § 4.16(b) in accordance with the June 2013 Board remand is no longer necessary by the Agency of Original Jurisdiction.  See generally, 38 C.F.R. § 19.38.

An April 2014 statement of the Veteran's attorney contains additional argument and evidence with regard to the increased rating claim for PTSD and for a TDIU.  The Veteran's attorney provided a waiver of initial RO consideration for the new evidence submitted.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  For the entire initial rating period on appeal, the Veteran's PTSD has been manifested by symptomatology more nearly approximating occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; severe impulse control; near-continuous panic or depression affecting the ability to function independently; neglect of personal appearance and hygiene; and inability to establish and maintain effective relationships.

2.  For the entire initial rating period on appeal, the Veteran's PTSD has not more nearly approximated total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.

3.  The Veteran's service-connected PTSD disability precludes all forms of substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating, but no higher, for PTSD have been met for the entire initial rating period.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.1, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The Veteran was advised of VA's duties to notify and assist in the development of the claims prior to initial adjudication.  July 2004 and March 2006 letters explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  The March 2006 notice letter also informed the Veteran as to how disability ratings and effective dates are assigned.
The claim for a TDIU has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision, no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Concerning the appeal for a higher initial PTSD rating, because it is an appeal that arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for PTSD, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007).

With regard to the duty to assist, VA has obtained the Veteran's VA and private treatment records, and Social Security Administration  (SSA) records to assist with the claims.  The Board notes that the Veteran's service treatment records are missing from the claims file.  In April 2006, VA issued a formal finding of unavailability, indicating that the service treatment records could not be located and that any further attempts to locate them would be futile.  As a result, the Board has heightened obligation to consider carefully the benefit of the doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

In August 2007 and May 2011, respectively, VA provided the Veteran with VA psychiatric examinations to determine the severity of the Veteran's PTSD.  The Board notes that the August 2007 VA examiner did not review the claims file; however, the August 2007 VA psychiatric examination report will only be utilized in this decision as evidence of the Veteran's contemporaneous PTSD symptomatology.  In addition, the Board notes that the Veteran was capable of informing the August 2007 VA examiner of his psychiatric history and current PTSD symptomatology, in fact did so, and that such history was specifically noted in the VA examination report.  See, e.g., Kowalski v. Nicholson, 19 Vet. App. 171   (2005) (holding that VA cannot reject a medical opinion simply because it is based on a history supplied by a veteran, but the strength of the opinion depends rather upon the accuracy of the facts asserted by the veteran).  As the Veteran was capable of supplying the information regarding his current PTSD symptomatology, the August 2007 VA examiner's failure to review the claims file does not render the August 2007 VA medical examination report inadequate on the relevant question of the current level of PTSD disability symptomatology, specifically including the psychiatric symptomatology and GAF scores noted at that examination, which are valid measures independent of any history.  See VAOPGCPREC 20-95 (stating that the determination as to whether review of prior medical records is necessary in a particular case depends largely upon the scope of the examination and the nature of the findings and conclusions the examiner is requested to provide).  

The Board notes that the May 2011 VA examiner also did not have a copy of the claims file to review prior to providing the May 2011 VA psychiatric examination report; however, the May 2011 VA examiner later provided a June 2011 addendum to the May 2011 VA psychiatric examination report after a review of the claims file. 

The Veteran's representative also submitted a private medical opinion from a licensed psychologist, Dr. J.E.M. in March 2014.  Dr. J.E.M. noted that he reviewed the claims file, interviewed the Veteran, and performed a mental status examination.  

As the respective VA and private psychiatric examination reports were written after interviews with the Veteran and contain specific findings regarding the extent of the Veteran's psychiatric disability at the times of the examinations, the examinations are adequate for VA purposes, and there is no duty to provide an additional examination or medical opinion regarding the claim of a higher initial rating for PTSD.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) .

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F.3d at 1328.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.

Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  In Hart v. Mansfield, 21 Vet. App. 505, 511 (2007), the Court extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  As the Board will discuss in more detail below, symptoms related to the Veteran's PTSD have remained relatively consistent throughout the entire initial rating period and are shown to more nearly approximate a 70 percent disability rating.  Accordingly, the Board finds that a staged rating is not warranted in this case.

The Veteran is in receipt of a 50 percent disability rating for PTSD under Diagnostic Code 9411.  A rating of 50 percent is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

In applying the above criteria, the Board notes that, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102 (2013); Mittleider v. West, 11 Vet. App. 181 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence which does so).

In applying the above criteria, the Board notes that, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181   (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence which does so).

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM- IV), and those that are "like or similar to" such symptoms.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms from effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  See Mauerhan, 
16 Vet. App. 436.  The Federal Circuit stated that evaluation under § 4.130 is "symptom-driven" and that "a veteran may only qualify for a given disability rating under [this criteria] by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that 38 C.F.R. § 4.130 "requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100 reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).  

GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships. 

GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  

GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work).  DSM-IV at 46-47.  

Initial Rating Analysis for PTSD

For the entire initial rating period under appeal, the Veteran essentially contends that his PTSD has caused greater symptomatology than that contemplated by the 50 percent rating currently assigned under 38 C.F.R. § 4.130 , Diagnostic Code 9411. 

After a review of the evidence of record, lay and medical, the Board finds that, for the entire initial rating period under appeal, the Veteran's PTSD has been manifested by symptomatology more nearly approximating occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; severe impulse control; near-continuous panic or depression affecting the ability to function independently; neglect of personal appearance and hygiene; and inability to establish and maintain effective relationships.
In a May 2004 VA nursing assessment treatment record, the Veteran reported having a history of problems with relationships.  The Veteran indicated that he had been married eight times.  The Veteran stated that he had a short temper and could assault others if provoked.  The Veteran admitted feelings of depression and stated that he was seeking treatment for his depression.

In an October 2004 VA treatment record, a VA examiner noted that the Veteran appeared noticeably angry and agitated upon reporting to the VA hospital.  When asked why he was upset, the Veteran stated that he did not want to see a "foreign doctor."  Upon examination that same day, as noted in an additional October 2004 VA treatment record, the Veteran stated that the antidepressants he had been prescribed were having beneficial effects.  The VA examiner noted that the Veteran's mood was discouraged, but not without hope.

In a February 2005 VA treatment record, the VA examiner noted that the Veteran's mood was grumpy and discouraged, but not without hope.  The Veteran's appearance and affect were noted to be appropriate in the situation.

In a September 2005 VA treatment record, the Veteran reported being demoralized with the VA bureaucracy as the original file regarding his claims for service connection had been lost.  The VA examiner noted that the Veteran was discouraged, grumpy, and frustrated, but not hostile.  The VA examiner indicated that the Veteran's affect was appropriate to the situation.

In a December 2006 VA treatment record, the Veteran reported that the antidepressants he had been prescribed were no longer helping him so he had stopped taking them.  The Veteran stated that he had depression, anxiety, insomnia, and nightmares related to service in Vietnam.  The VA mental health professional prescribed different medications for the Veteran's PTSD.  At that time, the VA mental health professional assigned a GAF score of 35 for the Veteran's psychological profile, indicative of some impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.

In an August 2007 VA psychiatric examination report, the Veteran reported experiencing continuous problems with his temper.  The Veteran indicated that he fidgeted and would easily get into fights.  The Veteran indicated that such fights were not violent, suggesting that they were verbal confrontations.  The Veteran stated that he was depressed because he was emotionally disordered and that he felt as if he could not get ahead.  The Veteran reported having few leisure pursuits.  The VA examiner noted that the Veteran had feelings of detachment and estrangement from others.  The VA examiner also noted moderate depression with anxiety or depressed mood.  He also stated that the Veteran's PTSD was manifested by reduced reliability in productivity and that the PTSD required continuous medication.  He indicated severe impairment in the Veteran's impulse control.  The VA examiner assigned a GAF score of 60 for the Veteran's psychological profile, reflecting moderate symptoms or moderate difficulty in social, occupational, or school functioning.  

In a May 2011 VA psychiatric examination report, the VA examiner noted that the Veteran's affect was appropriate to the content of the discussion in both intensity and direction.  The Veteran reported being married either eight or nine times, and that his most recent divorce occurred five or six years prior to the interview.  The Veteran stated that his wife could not handle his "dreams and stuff."  The Veteran stated that his daughter was "here" with her two children.  The Veteran also indicated that he saw his daughter and her children one to two times per month, and that he enjoyed spending time with his grandchildren.  He indicated that the only leisure activity he enjoyed was cutting metal designs with a plasma cutter.  The Veteran reported that he had a "short fuse," and would yell a lot, but had not fought anyone in 10 years.  The Veteran also reported suicidal ideation once a month with no plan or intent.  He stated that his memory was getting bad, as he would forget why he went outside or conversations he had just had with his daughter.  The Veteran rated his depression symptomatology as a six on a scale of 10.  The VA examiner noted no impaired impulse control on the part of the Veteran.  The Veteran reported some hallucinations, such as flashes of "stuff" coming around him when nothing was really there.  He also indicated being frightened by planes and helicopters and reported chronic sleep impairment.  The VA examiner stated that the Veteran's symptoms caused significant distress or impairment in social, occupational, or other important areas of functioning.  The VA examiner also noted depressed daily moods, diminished interest and pleasure in activities, insomnia, and fatigue/loss of energy related to the Veteran's PTSD.  The VA examiner reported irritability or outbursts of anger and, despite the comments made in his report, that the Veteran displayed a restricted range of affect.  The VA examiner assigned a GAF score of 55 for the Veteran's psychological profile, reflecting moderate symptoms or moderate difficulty in social, occupational, or school functioning.  

In a June 2011 addendum to the May 2011 VA psychiatric examination report, the May 2011 VA examiner stated that the Veteran experienced occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The May 2011 VA examiner reported seeing no evidence that the Veteran's psychological symptomatology had improved or deteriorated over the initial rating period.  The VA examiner stated that the Veteran did not appear motivated to improve through treatment and that he doubted that the Veteran had complied with treatment.

The Veteran's representative submitted a March 2014 private psychological evaluation by a licensed psychologist, Dr. J.E.M.  It was noted that Dr. J.E.M. reviewed the claims file, interviewed the Veteran, discussed the Veteran's past medical, social, and psychiatric history, and conducted various psychological testing, to include a mental status examination.  During the evaluation, the Veteran reported that he had been married ten times.  After service, the Veteran stated that he unraveled in relationships, overreacted, and that one of his marriages lasted only one night.  The Veteran stated that he was able to bathe and dress himself, but stated that he was unmotivated and often would go days without bathing.  Dr. J.E.M. noted that problems with body odor and uncleanliness were documented in the claims file.  Dr. J.E.M. stated that the Veteran was unmotivated in performing chores and had difficulty completing them in a reasonable period of time because of anergasia associated with depression and difficulty with concentration and persistence.  

Further, although the Veteran possessed adequate social skills, Dr. J.E.M. stated that he had very low stress tolerance and did not relate well with anyone who spoke loudly or irritably to him.  It was noted that the Veteran did not leave his home, did not attend church, and had no social group activities and was "basically anhedonic."  The Veteran also had problems with focus and concentration as evidenced by his completion of only 3 out of the 4 tests provided on the day of evaluation.  It was further reported that although the Veteran was able to shop, he did so only at times when the stores were relatively empty.  The Veteran reported having to leave stores on occasion due to the onset of panic attacks.    

Upon mental status examination, Dr. J.E.M. stated that the Veteran was oriented to all spheres.  Mood and effect were appropriate and the Veteran's thoughts were connected and logical.  The Veteran's anxiety was predominantly displayed with symptoms of panic attacks with agoraphobia and some of the agoraphobia was due to paranoia.  The Veteran reported his depression as an eight or nine out of ten.  With medication, the Veteran reported sleeping five to six hours a night.  His appetite was diminished.  The Veteran also reported suicidal thoughts "constantly."  He stated that when driving, he became paranoid.  Dr. J.E.M. assigned a GAF score of 45, indicative of serious symptoms or any serious impairment in social, occupational or school functioning.

Upon review of the information obtained during the March 2014 evaluation,
 Dr. J.E.M. stated that the Veteran met the criteria for PTSD.  Dr. J.E.M. noted that the Veteran was able to follow simple questions and perform simple math in the insulated clinical interview, but would not be able to respond favorably to supervision or interact cooperatively with co-workers.  His concentration and attention were noted to be "markedly" impaired.  Dr. J.E.M. also noted that the Veteran was significantly psychologically impaired and unable to perform routine, repetitive, work-related tasks.  Although able to manage his finances, Dr. J.E.M. stated that the Veteran may have been overstating his ability to do so.  In sum, 
Dr. J.E.M. opined that the Veteran clearly had occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, which met the criteria for 70 percent.  Dr. J.E.M. also noted that the Veteran should be "considered" for a 100 percent rating based on symptoms of thoughts of suicide, neglect of hygiene, and unprovoked outbursts.  Based on the severity of the Veteran's PTSD, Dr. J.E.M. opined that the Veteran was "absolutely unable to secure and follow substantially gainful employment."

Based upon review of all the evidence of record, both lay and medical, the Board finds that the evidence is at least in equipoise as to whether the Veteran's PTSD symptoms more nearly approximate occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  As discussed in detail above, the Veteran's PTSD is manifested by sleep impairment, depression, anxiety and panic attacks, paranoia, suicidal thoughts, poor hygiene, poor judgment and concentration, and inability to establish and maintain effective relationships.
   
In addition, the Board notes that during the entire initial rating period on appeal, the assigned GAF scores have been reported as 35, 60, 55, and 45.  Therefore, the Board finds that the evidence of record reflects GAF scores which contemplate both moderate and serious PTSD symptoms or moderate and serious impairment in social, occupational or school functioning.  Accordingly, resolving reasonable doubt in the Veteran's factor, the Board finds that a 70 percent disability evaluation for PTSD is warranted for the entire initial rating period on appeal.

The Board further finds that, for the entire initial rating period on appeal, the Veteran's PTSD does not more nearly approximate a 100 percent disability evaluation.  The Board finds that the weight of the lay and medical evidence shows that the Veteran's PTSD symptoms do not demonstrate total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  See 
38 C.F.R. § 4.130. 

In reaching this conclusion regarding the degree of occupational and social impairment, the Board has considered all the Veteran's psychiatric symptoms and impairment, whether or not the symptom is specifically listed in the rating criteria, considering such symptoms as "like or similar to" the symptoms in the rating criteria.  See Mauerhan, 16 Vet. App. at 442 (stating that the symptoms listed in VA's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and that, without those examples, differentiating between rating evaluations would be extremely ambiguous); Vazquez-Claudio, 713 F.3d at 116-17 (the rating criteria under § 4.130 is "symptom-driven" and "a veteran may only qualify for a given disability rating under [this criteria] by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration").

With this in mind, the evidence shows that the Veteran's overall PTSD picture is already adequately contemplated by the 70 percent rating granted herein.  The Veteran does suffer from disturbance of motivation and mood (depression and anxiety), panic attacks, and sleep impairment, but these symptoms are specifically contemplated in the 30, 50, and 70 percent rating criteria.  The same is true with the Veteran's impaired impulse control, near-continuous panic and depression, suicidal thoughts, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships, which are all symptoms contemplated under the 70 percent PTSD disability rating.  

Moreover, although the Veteran has been noted to have neglect of personal appearance and hygiene, he did report during the March 2014 evaluation that he was able to dress and bathe himself.  He also stated that he was able to do basic chores such as washing dishes, folding clothes, using a microwave, making a sandwich, and making his bed.  The Veteran was also found capable of using the phone, driving, managing his money, and calculating simple math.  This does not arise to the level of "gross impairment" in thought processes or communication as contemplated by a 100 percent disability rating.  

The evidence also does not demonstrate that the Veteran has "persistent" delusions or hallucinations, disorientation to time or place, or memory loss for names of close relatives or his own name.  During the March 2014 evaluation, the Veteran did state that he had thoughts of killing himself, but he denied any intention or plan.  The Veteran has exhibited some inappropriate behavior in the past, including driving while under the influence of alcohol and experiencing continuous problems with his temper.  However, the Veteran has not been involved in physical or violent altercations as he indicated that he would get into verbal confrontations.  See August 2007 VA examination report.  The Veteran has also reported being alcohol-free for seven years.  The Board finds that these symptoms do not arise to "grossly" inappropriate behavior or a "persistent danger of hurting others" as contemplated by a total disability rating under Diagnostic Code 9411.

For these reasons, the Board finds that the evidence of record, including the probative GAF scores in the record, do not demonstrate total occupational and social impairment as they reflect moderate to severe symptoms or moderate to serious impairment in social, occupational or school functioning.  Accordingly, the Board finds that a 70 percent rating for PTSD, but no higher, is warranted for the entire initial rating period on appeal.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted for the Veteran's PTSD disability.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related 
factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.   The schedular rating criteria, Diagnostic Code 9411, specifically provides for disability ratings based on a combination of history and clinical findings.  In this case, the Veteran's PTSD has been manifested by symptomatology more nearly approximating occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal thoughts; severe impulse control; near-continuous panic or depression; neglect of personal appearance and hygiene; and inability to establish and maintain effective relationships.

These symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  In addition, the probative GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning. 

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the 
Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the Veteran's PTSD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

TDIU

A total disability rating for compensation based on a TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2013).  Where the combined rating percentage requirements are not met, entitlement to the benefits may be nonetheless considered when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities. 
38 C.F.R. § 4.16(b).

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. Consideration shall be given in all claims to the nature of the employment and the reason for termination. 
38 C.F.R. § 4.16(a).  The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2009); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Here, the Veteran meets the schedular requirement for a TDIU as his service-connected disabilities (PTSD, rated as 70 percent disabling (granted herein); coronary artery disease, rated as 60 percent disabling; tinnitus, rated as 10 percent disabling; and bilateral hearing loss, rated as noncompensable) result in a combined 90 percent disability rating, which meets the combined rating percentage standards for a TDIU under 38 C.F.R. § 4.16(a).

In his May 2007 notice of disagreement, the Veteran stated that he was unable to hold a job for more than a year after his return from Vietnam due to his service-connected PTSD disability.

Upon review of all the evidence of record, both lay and medical, the Board finds that the evidence is in equipoise as to whether the Veteran's service-connected PTSD disability prevents him from obtaining or retaining substantially gainful employment.  Weighing against the claim is the August 2007 VA medical opinion, discussed in detail above, where the examiner opined that the Veteran's PTSD caused reduced reliability in productivity and required continuous medication.  Although this opinion demonstrates that the Veteran may have some difficulty completing certain levels of occupational productivity, it does not support a finding that the Veteran is unable to secure and follow a substantially gainful occupation.

Further weighing against the Veteran's claim for a TDIU is the May 2011 VA examination report.  During the evaluation, the Veteran's PTSD symptoms were noted to cause significant distress or impairment in social, occupational, or other important areas of functioning.  The May 2011 VA examiner reported seeing no evidence that the Veteran's psychological symptomatology had improved or deteriorated over the initial rating period.  In the June 2011 addendum to the May 2011 VA psychiatric examination report, the examiner stated that the Veteran experienced occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The Board finds that this opinion weighs against a finding that the Veteran's PTSD disability renders him unable to secure and follow a substantially gainful occupation.

Weighing in favor of the Veteran's claim is the March 2014 report from Dr. J.E.M.  Upon review of the information obtained during the March 2014 evaluation,
Dr. J.E.M. stated that the Veteran was able to follow simple questions and perform simple math in the insulated clinical interview, but would not be able to respond favorably to supervision or interact cooperatively with co-workers.  The Veteran's concentration and attention were noted to be "markedly" impaired.  Dr. J.E.M. also noted that the Veteran was significantly psychologically impaired and unable to perform routine, repetitive, work-related tasks.  Although able to manage his finances, Dr. J.E.M. stated that the Veteran may have been overstating his ability to do so.  In sum, Dr. J.E.M. opined that the Veteran clearly had occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, which met the criteria for 70 percent.  Based on the severity of the Veteran's PTSD, Dr. J.E.M. also opined that the Veteran was "absolutely unable to secure and follow substantially gainful employment."

The Board has also reviewed the remaining medical and lay evidence of record.  SSA records reveal that the Veteran has been receiving disability benefits; however, these benefits were granted for a chronic leg disorder from a post-service leg injury, unrelated to his service-connected disabilities.  In a June 2011 VA treatment note (in Virtual VA), the Veteran stated that he was unemployed due to a motorcycle accident (post-service leg injury) and his PTSD symptoms.  

For the reasons discussed above, the Board finds that the weight of the evidence is at least in equipoise as to whether the Veteran is unable to follow a substantially gainful occupation as a result of all the service-connected disabilities, specifically PTSD.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for a TDIU have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


ORDER

For the entire initial rating period, a disability rating of 70 percent, but no higher, for PTSD is granted.

A TDIU is granted.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


